19-3364
     Hawkins v. N.Y. State Office of Mental Health
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE
32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY ORDER MUST SERVE
A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                At a stated term of the United States Court of Appeals for the Second
 2   Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
 3   in the City of New York, on the 4th day of February, two thousand twenty-one.
 4
 5   PRESENT:
 6              DENNIS JACOBS,
 7              RICHARD J. SULLIVAN,
 8                    Circuit Judges,
 9              GARY R. BROWN,*
10                    District Judge.
11   _____________________________________
12
13   Marva Hawkins,
14                               Plaintiff-Appellant,
15              v.                                                               19-3364
16   New York State Office of Mental Health,
17   Rockland Psychiatric Center, TeNeathia
18   Wesolowski,
19                    Defendants-Appellees. †
20   _____________________________________

     * Judge Gary R. Brown, of the United States District Court for the Eastern District of New York,
     sitting by designation.
     † The Clerk of Court is respectfully directed to amend the official caption in this case to conform

     to the caption above.
 1   FOR PLAINTIFF-APPELLANT:                             MARVA HAWKINS, pro se,
 2                                                        Tomkins Cove, NY.
 3
 4   FOR DEFENDANTS-APPELLEES:                            LINDA      FANG,         Assistant
 5                                                        Solicitor General (Barbara D.
 6                                                        Underwood, Solicitor General,
 7                                                        Steven C. Wu., Deputy Solicitor
 8                                                        General, on the brief), for Letitia
 9                                                        James, Attorney General of the
10                                                        State of New York, New York,
11                                                        NY.
12
13         Appeal from a judgment of the United States District Court for the Southern

14   District of New York (Nelson Román J.).

15         UPON      DUE     CONSIDERATION,          IT     IS    HEREBY       ORDERED,

16   ADJUDGED, AND DECREED that the judgment of the district court is

17   AFFIRMED.

18         Plaintiff-Appellant Marva Hawkins, proceeding pro se, appeals from an

19   order of the district court (Román J.) granting summary judgment to her former

20   employer, the New York State Office of Mental Health (“OMH”), and others, on

21   her claims of retaliation under Title VII of the Civil Rights Act of 1964, 42 U.S.C.

22   § 2000e et seq., and the New York State Human Rights Law (“NYSHRL”), N.Y.

23   Exec. Law § 290 et seq. Hawkins alleged that her work performance was heavily


                                              2
 1   criticized and that she was terminated in 2016 in retaliation for filing several

 2   discrimination complaints against her supervisors. The district court, however,

 3   found that the defendants proffered a legitimate, non-retaliatory reason for her

 4   termination and that Hawkins failed to establish that this reason was pretextual.

 5   We assume the parties’ familiarity with the underlying facts, the procedural

 6   history of the case, and the issues on appeal.

 7         We review a grant of summary judgment de novo, “resolv[ing] all

 8   ambiguities and draw[ing] all inferences against the moving party.” Garcia v.

 9   Hartford Police Dep’t, 706 F.3d 120, 126–27 (2d Cir. 2013). “Summary judgment is

10   proper only when, construing the evidence in the light most favorable to the non-

11   movant, ‘there is no genuine dispute as to any material fact and the movant is

12   entitled to judgment as a matter of law.’” Doninger v. Niehoff, 642 F.3d 334, 344

13   (2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)).

14         To establish a prima facie claim of retaliation under Title VII, a plaintiff must

15   show “(1) participation in a protected activity; (2) that [the employer] knew of [the

16   plaintiff’s] participation in that protected activity; (3) that [she] suffered an adverse

17   employment action; and (4) that there exists a causal relationship between the


                                                3
 1   protected activity and the adverse employment action.” Hicks v. Baines, 593 F.3d

 2   159, 166 (2d Cir. 2010). If the plaintiff makes out a prima facie case of retaliation,

 3   the burden shifts to the defendant to articulate “a legitimate, non-discriminatory

 4   reason for its actions.” Kirkland v. Cablevision Sys., 760 F.3d 223, 225 (2d Cir. 2014).

 5   “If the employer [presents such a reason], the burden then shifts back to the

 6   plaintiff to show that the employer’s explanation is pretext for . . . retaliation.” Id.

 7   To this end, the plaintiff must show “that the adverse action would not have

 8   occurred in the absence of the retaliatory motive.” Zann Kwan v. Andalex Grp.

 9   LLC, 737 F.3d 834, 846 (2d Cir. 2013). NYSHRL retaliation claims are governed by

10   the same standard. Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1177 (2d Cir. 1996).

11         Based on the record before it, the district court properly granted summary

12   judgment to the defendants. Hawkins’s first discrimination complaint was filed

13   on October 28, 2015. Even if we assume that Hawkins established a prima facie

14   retaliation claim, the defendants offered a legitimate, non-retaliatory reason for

15   firing her. The evidence shows that Hawkins’s performance began deteriorating

16   in May 2015 and that she had been insubordinate to both her direct supervisor,

17   Marisol Nunez-Rodriguez, and others. In June 2015, Nunez-Rodriguez verbally


                                                4
 1   counseled Hawkins due to her inappropriate responses to staff from other

 2   agencies and poor quality of work. Throughout September and October 2015,

 3   Hawkins’s performance and insubordination issues continued, and she grew

 4   increasingly hostile in email exchanges with her supervisors.           TeNeathia

 5   Wesolowski, Nunez-Rodriguez’s supervisor and director of OMH’s Office of

 6   Diversity Management, expressed concern about Hawkins’s work as early as

 7   September 2015 and began the process of placing Hawkins on a performance

 8   improvement plan (“PIP”) in October 2015. In short, before Hawkins filed her

 9   complaint, her supervisors deemed her performance to be substandard, which is

10   a legitimate reason for termination.

11           Hawkins nevertheless contends that the defendants’ proffered reasons for

12   firing her are pretextual in light of the facts that she was (1) formally counseled

13   after emailing OMH Commissioner Anne Sullivan about her allegation of

14   retaliation, and (2) fired less than a month after filing another complaint in June

15   2016.    But mere temporal proximity between a complaint and the alleged

16   retaliatory act is insufficient to establish pretext at the summary judgment stage.

17   See El Sayed v. Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010). Further, as


                                             5
 1   discussed above, by the time Hawkins emailed Commissioner Sullivan,

 2   Wesolowski had already decided to formally counsel Hawkins and place her on a

 3   PIP. Under these circumstances, the district court did not err in concluding that

 4   Hawkins failed to show that retaliation was the “but-for” cause of the action. See

 5   Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013); see also Slattery v. Swiss

 6   Reins. Am. Corp., 248 F.3d 87, 95 (2d Cir. 2001) (explaining that “[w]here timing is

 7   the only basis for a claim of retaliation, and gradual adverse job actions began well

 8   before the plaintiff had ever engaged in any protected activity, an inference of

 9   retaliation does not arise”); Clark Cnty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001)

10   (reasoning that “proceeding along lines previously contemplated . . . is no

11   evidence whatever of causality”).

12         We have considered all of Hawkins’s remaining arguments and find them

13   to be without merit. Accordingly, we AFFIRM the judgment of the district court.

14                                            FOR THE COURT:
15                                            Catherine O=Hagan Wolfe, Clerk of Court




                                                 6